Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
Any rejection from the previous office action, which is not restated herein, is withdrawn.
Election/Restrictions
Applicant elects (S)-N-(4-(2-(2-amino-4,5-dihydrooxazol-4-yl)ethyl)phenyl)-4-chlorobenzamide, without traverse in the reply filed on 03/02/2020. 
Species election requirement is herein withdrawn.
Claims 2, 7, 9, 11, 12, 14-15 are examined herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 7, 9, 11, 12, 14-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation, ''a prodrug” of compound of Formula (I) or “a prodrug” of compounds as in instant claims render claims herein vague and indefinite. The specification does not teach or provide any guidance as to what compounds (or structures of compounds) are prodrugs of instant compounds. One of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to ''prodrug” of compounds herein.
Thus, it is unclear and indefinite as to the ''pro-drug” of compounds herein encompassed thereby.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 2, 7, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Galley et al. (WO2008/098857, PTO-1449), in view of Biondi. (Current Pain and Headache Reports, 2006, 167-178, PTO-1449).
	Galley et al. teaches compounds of formula I as TAAR1 agonists. See abstract; page 1. The compounds of formula I include instant compounds as in instant claims 12, 14, 15 (see structures below). See pages 24-25, Example 2d; page 26, Example 3c. It is taught that the compounds therein are TAAR1 agonists and it is taught that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, neurological diseases such as Parkinson's disease, neurodegenerative disorders such as Alzheimer’s, epilepsy, migraine headache (neuropathic pain), eating disorders, metabolic disorders such as eating disorders, 

    PNG
    media_image1.png
    114
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    119
    541
    media_image2.png
    Greyscale
	
	Galley et al. does not specifically teach administering compounds such as 2d, 3c instant compound as in claims 7, 12, 14, 15 to treat neuropathic pain in migraine patients or neuropathic pain caused by injury or infection of peripheral sensory nerves.
	Biondi teaches that in migraine headache or pain results from neurogenic inflammation affecting cranial blood vessels and dura. Allodynia, hyperalgesia (which is caused by damage to nociceptors or peripheral nerves) and expansion of nociceptive fluids occur during most of migraine attacks. See abstract. It is taught that migraine is an episodic or chronic pain disorder that is a result of peripheral neurogenic inflammation resulting in nociceptive pain. See page 173, right hand column, bottom para. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compounds such as 2d, 3c to treat neuropathic pain or to treat migraine headache, acute migraine or chronic migraine because 1) Galley et al. teaches compounds such as 2d, 3c are TAAR1 agonists; 2) Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like migraine headache, eating disorders, metabolic disorders. Accordingly, one of ordinary skill in the art would have been motivated to administer compounds such as 2d, 3c taught by Galley et al. to a patient suffering from neuropathic pain or migraine headache, acute migraine or chronic migraine with reasonable expectation of success of treating pain/migraine headache.
	Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compounds such as 2d, 3c to a patient suffering from nociceptive pain due to neurogenic inflammation in migraine patients or neuropathic pain caused by injury of peripheral sensory nerves or infection of peripheral sensory nerves because 1) Galley et al. teaches compounds such as 2d, 3c are TAAR1 agonists; Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders, and 2) Biondi teaches that migraine is an episodic or chronic pain disorder that is a result of peripheral neurogenic inflammation resulting in nociceptive pain; Biondi teaches that allodynia, hyperalgesia (which is caused by damage/injury to nociceptors or peripheral nerves) and expansion of nociceptive fluids occur during most of migraine attacks. Accordingly, one of ordinary skill in the art would have been motivated to administer compounds such as 2d, 3c taught by Galley et al. to a patient suffering from nociceptive pain due to neurogenic inflammation in migraine patients or neuropathic pain caused by injury of peripheral sensory nerves with reasonable expectation of success of treating peripheral neurogenic inflammation in migraine pain/subject or inflammation 

Response to Arguments
	Applicant’s arguments have been considered, but not found persuasive in view of new grounds of rejection as discussed above.
	Applicant argues that “WO '857 neither teaches nor suggests its compounds could be effective in vivo in treating neuropathic pain, let alone neuropathic pain that is peripheral neuropathic pain caused by injury or PPLP infection of peripheral sensory nerves. Applicant’s arguments have been considered. Galley et al. teaches compounds such as 2d, 3c are TAAR1 agonists; Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders, and 2) Biondi teaches that migraine is an episodic or chronic pain disorder that is a result of peripheral neurogenic inflammation resulting in nociceptive pain; Biondi teaches that allodynia, hyperalgesia (which is caused by damage/injury to nociceptors or peripheral nerves) and expansion of nociceptive fluids occur during most of migraine attacks. Accordingly, one of ordinary skill in the art would have been motivated to administer compounds such as 2d, 3c taught by Galley et al. to a patient  neurogenic inflammation in migraine patients or neuropathic pain caused by injury of peripheral sensory nerves with reasonable expectation of success of treating peripheral neurogenic inflammation in migraine pain/subject or inflammation caused by injury of nociceptors of peripheral nerves, since instant compounds such as 2d, 3c can be used for treating migraine headache, and it is known that migraine is a pain disorder that is a result of peripheral neurogenic inflammation resulting in nociceptive pain; Biondi teaches that allodynia, hyperalgesia (which is caused by damage/injury to nociceptors or peripheral nerves) and expansion of nociceptive fluids occur during most of migraine attacks.
	Applicant argues that WO '857 does not provide even in vitro test result for the compound of Example 2d. Applicant’s arguments have been considered, but not found persuasive. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Galley et al. teaches compounds such as 2d, 3c instant compounds as in instant claims 14, 15 are TAAR1 agonists. Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compounds such as 2d, 3c to a patient suffering from nociceptive pain due to neurogenic inflammation in migraine patients or neuropathic pain caused by injury of peripheral sensory nerves or infection of peripheral sensory nerves because 1) migraine headache, eating disorders, metabolic disorders, and 2) Biondi teaches that migraine is an episodic or chronic pain disorder that is a result of peripheral neurogenic inflammation resulting in nociceptive pain; Biondi teaches that allodynia, hyperalgesia (which is caused by damage/injury to nociceptors or peripheral nerves) and expansion of nociceptive fluids occur during most of migraine attacks.



2) Claims 2, 7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Galley et al. (US 8,604,061, PTO-1449), in view of Biondi. (Current Pain and Headache Reports, 2006, 167-178, PTO-1449).
	Galley et al. teaches compounds of formula I as TAAR1 agonists. See abstract; column 3. Preferred compounds are compounds of formula I-A which include instant compounds as in instant claims 9, 11 (see column 4; column 72, Example 91, see structure below); compounds therein include compounds as in instant claims 7 (column 9, lines 50-67, structure I-F; in I-F R1, R2, R can be H, R’ can be lower alkyl such as –C2H5; see column 4, lines 4-9 for lower alkyl which can be ethyl). It is taught that the compounds therein are TAAR1 agonists and it is taught that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, neurological diseases such as Parkinson's disease, neurodegenerative migraine headache, eating disorders, metabolic disorders. See column 3, lines 37-55; column 33.

    PNG
    media_image3.png
    282
    376
    media_image3.png
    Greyscale

 
	Galley et al. does not specifically teach administering compounds such as in Example 91 instant compounds as in claims 7, 9, 11, to treat neuropathic pain in migraine patients or neuropathic pain caused by injury or infection of peripheral sensory nerves.
	Biondi teaches that in migraine headache or pain results from neurogenic inflammation affecting cranial blood vessels and dura. Allodynia, hyperalgesia (which is caused by damage to nociceptors or peripheral nerves) and expansion of nociceptive fluids occur during most of migraine attacks. See abstract. It is taught that migraine is an episodic or chronic pain disorder that is a result of peripheral neurogenic inflammation resulting in nociceptive pain. See page 173, right hand column, bottom para.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound such as in Example 91 instant compounds as in claims 7, 9, 11 to treat neuropathic pain in migraine structure I-F which encompass instant compound as in instant claim 7 as TAAR1 agonists; 2) Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders. Accordingly, one of ordinary skill in the art would have been motivated to administer compounds such as in Example 91 (instant compounds as in claims 9, 11), compounds of structure I-F which encompass instant compound as in instant claim 7 taught by Galley et al. to a patient suffering from neuropathic pain or migraine headache with reasonable expectation of success of treating pain/migraine headache.
	Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound such as in Example 91 instant compound as in claims 7, 9, 11 to a patient suffering from nociceptive pain due to neurogenic inflammation in migraine patients or neuropathic pain caused by injury of peripheral sensory nerves or infection of peripheral sensory nerves because 1) Galley et al. teaches compound such as in Example 91 are TAAR1 agonists; and Galley et al. teaches compounds of structure I-F which encompass instant compound as in instant claim 7 as TAAR1 agonists; Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders, and 2) Biondi teaches that migraine is an episodic or chronic pain disorder that is a result of peripheral neurogenic inflammation resulting in nociceptive  nociceptive pain due to neurogenic inflammation in migraine patients or neuropathic pain caused by injury of peripheral sensory nerves with reasonable expectation of success of treating peripheral neurogenic inflammation in migraine pain/subject or inflammation caused by injury of nociceptors of peripheral nerves, since instant compounds such as such as in Examples 91 (instant compounds as in claims 9, 11), compounds of structure I-F which encompass instant compound can be used for treating migraine headache, and it is known that migraine is a pain disorder that is a result of peripheral neurogenic inflammation resulting in nociceptive pain; Biondi teaches that allodynia, hyperalgesia (which is caused by damage/injury to nociceptors or peripheral nerves) and expansion of nociceptive fluids occur during most of migraine attacks. 

Response to Arguments
	Applicant’s arguments have been considered, but not found persuasive in view of new grounds of rejection as discussed above.
Applicant argues that "None of the compounds of structure l-F, Example 80, and Example 82 include a nitrogen atom in the linker between the phenyl group and the oxazolyl group." Applicant's arguments have been considered, but not found persuasive. 
	Applicant argues that “US '061 neither teaches nor suggests its compounds could be effective in vivo in treating neuropathic pain, let alone neuropathic pain caused by injury or infection of peripheral sensory nerves. PPLP Ref: 15-NC-0004US03 Applicant’s arguments have been considered, but not found persuasive. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Galley et al. teaches compound such as in Example 91 are TAAR1 agonists; and Galley et al. teaches compounds of structure I-F which encompass instant compound as in instant claim 7 as TAAR1 agonists. Galley et al. teaches preferred compounds are compounds of formula I-A which include instant compounds as in instant claims 9, 11 (see column 4; column 72, Example 91, see structure above); Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders. Biondi teaches that migraine is an episodic or chronic pain disorder that is a result of peripheral neurogenic inflammation resulting in nociceptive pain; Biondi teaches that allodynia, hyperalgesia (which is caused by damage/injury to nociceptors or peripheral nerves) and expansion of nociceptive fluids occur during most 


Prior Art made of Record:	
Hoener et al. US 20120028964, instant species para [0171]….for psychiotic disorder;
US "8673950"… instant subgenus, instant claims 9, 11, 16, 17, TAAR1 agonist disorders includes migraine; 
US "20100311798"… instant subgenus, instant claims 16, 17, TAAR1 agonist disorders includes migraine;


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627